NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-3769-19

IN THE MATTER OF
ALEJANDRO PEREZ,
KEAN UNIVERSITY.
____________________

                Argued February 2, 2022 – Decided February 15, 2022

                Before Judges Whipple, Geiger and Susswein.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2020-615.

                Arthur J. Murray argued the cause for appellant
                Alejandro Perez (Alterman & Associates, LLC,
                attorneys; Stuart J. Alterman, of counsel; Arthur J.
                Murray, on the briefs).

                Achchana Ranasinghe, Deputy Attorney General,
                argued the cause for respondent Kean University
                (Andrew J. Bruck, Acting Attorney General, attorney;
                Donna Arons, Assistant Attorney General, of counsel;
                Achchana Ranasinghe, on the brief).

                Andrew J. Bruck, Acting Attorney General, attorney
                for respondent New Jersey Civil Service Commission
                (Debra A. Allen, Deputy Attorney General, on the
                statement in lieu of brief).

PER CURIAM
      Appellant Alejandro Perez was employed as a police officer by

respondent Kean University (Kean). Perez was removed from employment

effective August 23, 2019, due to misconduct on February 6, 2019, and false

statements he made to an internal affairs investigator regarding that

misconduct. Perez appeals from the final administrative action of the Civil

Service Commission (Commission) affirming the granting of Kean 's motion

for summary decision and his removal. We affirm.

      We derive the following facts and procedural history from the record.

Perez was employed by Kean as a campus police officer in the Kean

University Police Department (KUPD).        On February 6, 2019, Perez was

dispatched around 3:00 a.m. to aid a student who complained of a sinus

infection. Perez called an ambulance to transport the student to the hospital

and then called Public Safety Telecommunicator Stephanie Willix. On the

recorded telephone line, Perez made several derogatory and insensitive

comments about the student because Perez felt the student somehow wasted his

time or was not sick enough to warrant his attention. Perez told Willix that the

student was a "f**king loser" and that he "will run [the student's] ass over with

this f**king car." Perez and Willix laughed and made additional jokes about

the student, including Perez's statement that the student should "tie the knot

around [his] head." A log of the call included the inappropriate language that

                                                                          A-3769-19
                                       2
was uttered.   At one point, Perez referred to the student looking like the

character Private Pyle from the movie Full Metal Jacket.

      Following the mocking phone call, Perez continued the night shift by

going to the Field House gymnasium (gym) on the Kean campus. Perez called

out for a meal break and went to exercise at the gym. Perez entered the locked

gym at about 3:11 a.m. Perez removed his duty weapon, police-issued radio,

and cell phone and laid them unsecured and unattended on a chair in a public

area of the gym. Before exercising, Perez used the restroom and became stuck

inside when the restroom door would not open. Perez could not call for help

because his radio and cell phone were both in the gym.

      Perez was discovered around 4:00 a.m. by a custodian employed by a

third-party, who tried to open the door but could not. The custodian called

campus police and KUPD Lieutenant Keith Graham and Officer Sage

Kaneshige responded at around 4:51 a.m. The officers used a crowbar to pry

the door open, resulting in $1,573 in damages. The officers then socialized in

the gym until 5:31 a.m.     Perez, Graham, and Kaneshige left the gym and

entered their respective patrol vehicles at 5:34 a.m. based on surveillance

footage. Perez remained inside his patrol vehicle while parked outside the

gym until 7:24 a.m. and did not perform any patrol duties between the time he

was freed from the restroom until the end of his shift at 8:00 a.m.

                                                                       A-3769-19
                                        3
      An internal affairs investigation of the events of February 6 was

conducted by KUPD Lieutenant Thomas Hargrove. On March 28, 2019, Perez

was interviewed by Hargrove in the presence of his attorney and union

representative. Perez was untruthful at this interview when he stated he and

Graham spoke for approximately twenty minutes before they both drove off to

resume patrol duties.    Video surveillance footage showed Perez remained

parked next to Graham's vehicle for one hour and fifty minutes after they left

the gym. While there was no allegation that Perez failed to respond to a call

for service, he was not patrolling the campus during the remainder of his shift.

      On June 12, 2019, Perez was served with a Preliminary Notice of

Disciplinary   Action   (PNDA)     that       charged   him   with   incompetency,

inefficiency, or failure to perform duties, N.J.A.C. 4A:2-2.3(a)(1); conduct

unbecoming a public employee, N.J.A.C. 4A:2-2.3(a)(6); neglect of duty,

N.J.A.C. 4A:2-2.3(a)(7); and other sufficient cause, N.J.A.C. 4A:2-2.3(a)(12).

Kean also charged Perez with violation of numerous KUPD Rules and

Regulations, including failure to abide rules and regulations (3.1.3), failure to

obey laws, rules, policies, and procedures (4.1.3), failure to perform assigned

duties (3.1.9, 4.1.1, 6.1.1), failure to conduct himself in accordance with high

ethical standards (3.1.6), improper handling of firearms (4.8.1, 4.8.3),

improper care of department property (4.8.4), improper use of department

                                                                            A-3769-19
                                          4
vehicles (4.8.9), failure to be truthful at all times (4.12.6), failing to be

courteous and orderly when dealing with the public (4.10.1), and committing

repeated violations (6.1.2). It also charged Perez with violating General Order

22.3.1.4A, which requires officers to sign a release form before using Kean's

workout facilities. The PNDA advised Perez that Kean sought his removal.

      A departmental hearing took place on July 3, 2019. Perez was served

with an August 21, 2019 Final Notice of Disciplinary Action ("FNDA"),

removing him effective August 23, 2019 on the following charges:

incompetency, inefficiency, or failure to perform duties, N.J.A.C. 4A:2-

2.3(a)(1); conduct unbecoming a public employee, N.J.A.C. 4A:2-2.3(a)(6);

neglect of duty, N.J.A.C. 4A:2-2.3(a)(7); and other sufficient cause, N.J.A.C.

4A:2-2.3(a)(12).

      In its specifications for the charges, Kean indicated that on February 6,

2019, "Perez was dispatched to a medical call for a student. After responding

to the call, Perez [made] several derogatory and threatening comments laced

with profanity regarding the student while speaking to . . . Willix over a

recorded police telephone line." Kean further specified that Perez left his duty

belt, duty weapon, and police-issued radio unsecured and unattended in a

public area. After becoming trapped in a locked bathroom, Perez was freed

from the bathroom by other officers, "result[ing] in costly damage to the

                                                                         A-3769-19
                                       5
restroom door." Perez then remained in his patrol vehicle from approximately

5:34 a.m. until 7:24 a.m., "socializing for much of that time . . . [and] did not

perform any patrol functions between about 4:51 [a.m.] and the end of his shift

at 8:00 [a.m.]." "During an Internal Affairs interview conducted on or about

March 28, 2019, Officer Perez untruthfully stated that he resumed patrol duties

after leaving the Field House."

      Perez appealed his removal to the Commission and the Office of

Administrative Law (OAL). The appeal was assigned to an Administrative

Law Judge (ALJ) as a contested case.

      At a prehearing conference held on October 9, 2019, Kean informed

Perez and the ALJ that it intended to file a motion for summary decision , and

did so on January 23, 2020. Perez opposed the motion.

      On April 2, 2020, the ALJ issued a twenty-one page Amended Initial

Decision, which granted Kean's motion for summary decision, finding the case

was "ripe for summary decision" because the material facts were "clear and

undisputed." The ALJ explained:

                  In this case, no genuine issue as to the material
            facts exists, and the only question presented is
            whether Kean sustained its charges, and if sustained,
            the appropriate discipline.      More pointedly, no
            genuine issue exists that Perez used profanity and
            made derogatory comments about a student on a
            recorded police-designated phone line and that he left
            his service weapon and radio unattended in a public
                                                                          A-3769-19
                                       6
            location. Further, Perez did not resume vehicle patrol
            duties away from the fieldhouse following extrication
            for the conclusion of his shift on February 6, 2019,
            and was untruthful about "driving off" to resume
            patrol duties during an internal affairs interview.

      The Amended Initial Decision included a detailed recitation of the facts.

The ALJ noted that "[t]he material evidence against Perez [was] his

admissions supported by inherently credible sources of surveillance video

footage, [body-worn camera] footage, a dispatch audio recording, and an

internal affairs interview of Perez.     Indeed, Perez does not question the

credibility of this evidence." The ALJ found that "[n]either Perez nor Graham

logged CAD entries of patrol or building checks after Perez's extrication from

the restroom."   In addition, surveillance cameras showed that Graham and

Perez "remained in their cars at the fieldhouse from 5:34 a.m. until 7:25 a.m.

Thus, Perez did not check the security of any other building or parking lot for

nearly two hours."

      The ALJ further found that "[a]t the departmental hearing, . . . Perez

apologized for his inappropriate discussion about the student." In his opposing

certification, Perez claimed "that following the incident in the bathroom, he

felt frightened and desired to be in the presence of other people."

      The ALJ found that the evidence established the following facts:

                 Perez engaged in a series of acts that are
            incompatible with a high degree of integrity expected
                                                                         A-3769-19
                                        7
            of all law enforcement officials. Initially, even if
            patrol duties permit an officer to remain in his vehicle
            and speak with another officer for an extended period,
            Perez did not "drive off" and resume patrol duties, as
            he stated during his internal investigation interview.
            The dispute is not what does or does not encompass
            patrol duties, but that Perez did not do what he said he
            did during his interview. In other words, he lied.

                  Also, Perez became separated from and did not
            secure his service weapon or police radio before
            entering the restroom. The safety risk to the public
            may diminish with a holstered gun in a locked and
            empty public building. Yet, an unattended service
            weapon still poses a public safety risk and violates
            Kean's rules and regulations. Undeniably, the rules do
            not provide exceptions for weapons left in holsters or
            temporarily empty public buildings. Further, Perez
            was required to have his radio in his possession,
            turned on, and tuned to the proper frequency while on
            duty; instead, he did not. Without his radio, Perez was
            unable to call out for aid.

                  Regardless of the student's absence during
            Perez's statements about him and Perez's correct
            handling of the medical call, Perez showed significant
            disrespect and disregard for a student whom he must
            serve and protect. Perez's conduct is not consistent
            with high ethical standards required of officers, on or
            off-duty, under Rule 3.16, even when not a violation
            of conduct towards the public under Rule 4.10.1.

The ALJ concluded that Kean had sustained the charges by a preponderance of

the evidence except violating Rule 4.10.1 (courteous treatment of the public)

and General Order 22.3.1.4A (signing release before using workout facilities), .




                                                                         A-3769-19
                                       8
      The ALJ then considered the appropriate penalty for Perez's misconduct.

The ALJ noted that "[m]isconduct is severe when it renders the employee

unsuitable for continuation in the position, or when the application of

progressive discipline would be contrary to the public interest—such as when

the job involves public safety and the misconduct causes a risk of har m to

persons or property."

      The ALJ found that Perez had received prior discipline, including a

written reprimand for discourteous conduct toward a student in 2008, a two -

day suspension for refusal to submit a report in 2010, and a six-day suspension

for insubordination and disrespectful conduct unbecoming a police officer in

2013. Perez had also received a series of corrective memoranda addressing

issues concerning patrol duties in 2007, following orders in 2009, and abuse of

sick leave in 2010. The ALJ recognized that Perez had been a KUPD police

officer for nearly twenty years, his most recent discipline occurred nearly six

years before these incidents, and much of it did not involve similar conduct.

      The ALJ determined that removal was justified due to "the egregious

nature of Perez's conduct on February 6, 2019, and during his internal affairs

interview on March 28, 2019 . . . ." "Perez demonstrated a serious lapse in

judgment by failing to secure his service weapon or carry his radio that created

an unnecessary safety risk for the public." His statements about the student

                                                                          A-3769-19
                                       9
requesting medical assistance were "admittedly offensive." His untruthfulness

during his internal affairs interview compromised "the integrity of legitimate

law-enforcement work" and "public trust in law enforcement suffers."

      The ALJ rejected Perez's claims that procedural irregularities warranted

dismissal of the charges. She noted that Perez received notice of the Internal

Affairs investigation. The PNDA advised Perez of the charges brought against

him. As to the timeliness of the filing of the charges, the ALJ noted the forty -

five-day rule filing period did "not begin until the person authorized to file the

charges obtains adequate information necessary to determine whether charges

are appropriate." Moreover, the forty-five-day rule only applies to charges

"related to violations of departmental rules and regulations, not complaints

based on misconduct where no time constraints apply." Less than forty-five

days elapsed between the completion of the Internal Affairs investigation and

the issuance of the PNDA.

      As to the alleged procedural improprieties at the departmental hearing,

including claims that the departmental hearing officer was biased, the ALJ

explained that such irregularities are cured by a later hearing at the OAL. The

ALJ noted the appeal of the disciplinary action was considered "as if no prior

hearing occurred and as if no decision had issued."




                                                                           A-3769-19
                                       10
      Perez filed lengthy exceptions to the Amended Initial Decision.          He

complained that the ALJ did not adequately consider his arguments and that

the outcome was predetermined. He contended that the ALJ misinterpreted

Perez as a university police officer rather than a campus police officer. Perez

asserted that the Initial Decision incorrectly stated he had not identified any

lay or expert witnesses that he intended to call as a witness. His attorney

certified that "Perez requested that certain witnesses be made available at the

departmental hearing" to provide facts, context, and additional information

regarding the alleged incidents. Perez claimed Kean refused to provide the

witnesses he requested unless they were witnesses Kean was calling.

      Perez also contended that his denial he was untruthful during the Internal

Affairs interview created a fact in dispute involving credibility, making it

inappropriate to decide the appeal by summary decision.              Perez also

challenged the ALJ's conclusion that he provided no evidence to support his

allegation that the hearing officer was biased. He noted that a civil lawsuit had

been filed against the hearing officer.

      On May 22, 2020, the Commission issued a final administrative action

accepting and adopting the findings of fact and conclusions contained in the

ALJ's Amended Initial Decision, affirming the granting of Kean's motion for

summary decision, and affirming the removal of Perez. This appeal followed.

                                                                          A-3769-19
                                          11
Perez raises the following points for our consideration:

      POINT I

      KEAN WAS ENTIRELY WITHIN ITS RIGHT TO
      PROCEED WITH ITS DEPARTMENTAL HEARING
      WITHOUT ALLOWING PEREZ TO RETAIN AN
      EXPERT AND CALL THAT EXPERT TO TESTIFY.
      (Not argued below).

      POINT II

      PEREZ WAS DEPRIVED OF HIS OPPORTUNITY
      TO   CURE   DEFICIENCIES   AT   KEAN'S
      DEPARTMENTAL HEARING IN THE OAL.

      POINT III

      THE SUMMARY DISPOSITION MOTION IN THIS
      MATTER WAS DECIDED ON SOMETHING LESS
      THAN THE FULL RECORD.

      POINT IV

      THE ALJ'S AMENDED INITIAL DECISION
      CONTAINS     A     PATENT     FALSEHOOD
      CONCERNING     THE   IDENTIFICATION  OF
      EXPERT WITNESSES PEREZ PLANNED TO CALL
      IF THERE WERE A HEARING.

      POINT V

      PEREZ'S   PAST      DISCIPLINARY HISTORY
      SHOULD NOT HAVE BEEN ATTACHED AS AN
      EXHIBIT TO THE MOTION FILED BY KEAN, BUT
      RATHER SHOULD HAVE BEEN SUBMITTED
      UNDER SEAL TO THE ADMINISTRATIVE LAW
      JUDGE. (Not argued below).


                                                           A-3769-19
                                 12
            POINT VI

            ANY   REMAND    TO   THE  OFFICE  OF
            ADMINISTRATIVE LAW VIA THE CIVIL
            SERVICE COMMISSION SHOULD INCLUDE A
            REASSIGNMENT    TO    AN   ALTERNATE
            ADMINISTRATIVE LAW JUDGE.

      We affirm the final administrative action of the Commission removing

Perez substantially for the reasons expressed by the ALJ in her comprehensive

and well-reasoned Amended Initial Decision, which the Commission accepted

and adopted. The Commission's final administrative action "is supported by

sufficient credible evidence on the record as a whole" and does not warrant

extended discussion. R. 2:11-3(e)(1)(D). We add the following comments.

      "A party may move for summary decision upon all or any of the

substantive issues in a contested case." N.J.A.C. 1:1-12.5(a). The motion may

be granted if the motion record "show[s] that there is no genuine issue as to

any material fact challenged and that the moving party is entitled to prevail as

a matter of law."    N.J.A.C. 1:1-12.5(b).    To avoid summary decision, the

adverse party "must by responding affidavit set forth specific facts showing

that there is a genuine issue which can only be determined in an evidentiary

proceeding." Ibid. If the opposing party does not demonstrate that a genuine

issue of material fact exists, an evidentiary hearing is unnecessary, even when

constitutionally protected interests are at stake.   Contini v. Bd. of Educ. of

                                                                         A-3769-19
                                       13
Newark, 286 N.J. Super. 106, 120-21 (App. Div. 1995) (citing Codd v. Velger,

429 U.S. 624 (1977); Weinberger v. Hynson, Westcott & Dunning, 412 U.S.

609 (1973)).

      The standard for summary decision "is substantially the same as that

governing a motion under Rule 4:46-2 for summary judgment in civil

litigation."   Id. at 121.   "Under this standard, the court or agency must

determine 'whether the competent evidential materials presented, when viewed

in the light most favorable to the non-moving party in consideration of the

applicable evidentiary standard, are sufficient to permit a rational factfinder to

resolve the alleged disputed issue in favor of the non-moving party.'" Id. at

122 (quoting Brill v. Guardian Life Ins. Co., 142 N.J. 520, 523 (1995)).

      Here, the record demonstrates that the controlling material facts were not

in dispute. The ALJ properly decided the appeal by summary decision.

      Perez argues there were deficiencies at the department hearing, including

the alleged bias of the hearing officer, that he could not remedy because Kean

was granted summary decision. We are unpersuaded.

      In re Morrison involved similar facts where a police officer appealed a

decision of the Commission terminating his employment. 216 N.J. Super 143

(App. Div. 1987). The officer argued the proceedings at the departmental

hearing were void ab initio because of bias. Id. at 151. We rejected the

                                                                           A-3769-19
                                       14
officer's argument, finding that the ALJ "considered all of the evidence anew

and made findings which were not premised on any finding of the hearing

officer at the local level." Id. at 151-52. In fact, we held that any review of the

departmental hearing was precluded because the ALJ provided a de novo

hearing which was done by an unbiased adjudicator and "[i]t is as if there had

been no prior hearing and as if no decision had been previously rendered." Id.

at 151 (quoting Cliff v. Morris Cnty. Bd. of Soc. Servs., 197 N.J. Super. 307,

315 (App. Div. 1984)). We reach the same conclusion here. The ALJ did not

base her findings or conclusions on what occurred at the departmental hearing

or the findings or conclusions of the hearing officer.        She considered the

evidence anew.

      Our scope of review of the final administrative action of an agency is

limited. Pub. Serv. Elec. & Gas Co. v. N.J. Dep't of Env't Prot., 101 N.J. 95,

103 (1985); Kadonsky v. Lee, 452 N.J. Super. 198, 201-02 (App. Div. 2017).

A strong presumption of reasonableness attaches to the Commission's decision.

In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001).              The party

challenging the final administrative action has the burden to demonstrate

grounds for reversal. McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544,

563 (App. Div. 2002). Reversal of an agency's decision is only appropriate if

the challenger clearly demonstrates that the decision was "arbitrary, capricious

                                                                            A-3769-19
                                        15
or unreasonable." Campbell v. Dep't of Civil Serv., 39 N.J. 556, 562 (1963).

Under that standard, our scope of review is guided by three major inquiries: (1)

whether the agency's decision conforms with the relevant law; (2) whether the

decision is supported by substantial credible evidence in the record; and (3)

whether in applying the law to the facts, the administrative agency clearly

erred in reaching its conclusion. In re Stallworth, 208 N.J. 182, 194 (2011).

"When an agency's decision meets those criteria, then a court owes substantial

deference to the agency's expertise and superior knowledge of a particular

field." In re Herrmann, 192 N.J. 19, 28 (2007).

      When an agency decision satisfies such criteria, we accord substantial

deference to the agency's fact-finding and legal conclusions, acknowledging

the agency's "expertise and superior knowledge of a particular field." Circus

Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 10 (2009)

(quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513 (1992)).

A reviewing court will not substitute its judgment for the agency's even though

it may have reached a different result. Stallworth, 208 N.J. at 194.

      The deferential standard of review "applies to the review of disciplinary

sanctions as well." Herrmann, 192 N.J. at 28. Considering "the deference

owed to such determinations," the test "'is whether such punishment is so

disproportionate to the offense, in light of all the circumstances, as to be

                                                                         A-3769-19
                                       16
shocking to one's sense of fairness.'" Id. at 28-29 (quoting In re Polk, 90 N.J.

550, 578 (1982)).

      In appeals from major disciplinary action, the appointing authority bears

the burden of proof. N.J.A.C. 4A:2-1.4(a). The appointing authority must

prove the charges "by a fair preponderance of the believable evidence." In re

Suspension or Revoc. License of Kerlin, 151 N.J. Super. 179, 184 n.2 (App.

Div. 1977) (citing Atkinson v. Parsekian, 37 N.J. 143, 149 (1962)). The

hearing as to both guilt and the penalty imposed is de novo. Henry v. Rahway

State Prison, 81 N.J. 571, 579 (1980).

      "[A] police officer is a special kind of public employee." Moorestown v.

Armstrong, 89 N.J. Super. 560, 566 (App. Div. 1965). They represent "law

and order to the citizenry and must present an image of personal integrity and

dependability in order to have the respect of the public." Ibid. "Police officers

are held to higher standards of conduct than other public employees." In re

Att'y Gen. L. Enf't Directive Nos. 2020-5 & 2020-6, 465 N.J. Super. 111, 147

(App. Div. 2020), aff'd as modified, 246 N.J. 462 (2021) (citing In re Phillips,

117 N.J. 567, 577 (1990)). Consequently, their performance is subject to "a

higher degree of scrutiny" than other public employees. Ibid. (citing N.J.S.A.

40A:14-118).




                                                                          A-3769-19
                                         17
      A police officer's dishonesty during an internal affairs investigation is

particularly significant because it calls "into question [the officer's] honesty,

integrity, and truthfulness, essential traits for a law enforcement officer."

Ruroede v. Borough of Hasbrouck Heights, 214 N.J. 338, 362 (2013).

      "Conduct unbecoming a public employee" is an elastic phrase

encompassing conduct that adversely affects the morale or efficiency of a

governmental unit, or that tends to destroy public respect for governmental

employees and confidence in the delivery of governmental services. Karins v.

City of Atl. City, 152 N.J. 532, 554-55 (1998). In turn, conduct unbecoming a

police officer need not "be predicated upon a violation of any particular rule or

regulation but may be based merely upon the violation of the implicit standard

of good behavior." Hartmann v. Police Dep't of Vill. of Ridgewood, 258 N.J.

Super. 32, 40 (App. Div. 1992) (quoting Asbury Park v. Dep't of Civil Serv.,

17 N.J. 419, 429 (1955)). We have recognized the importance of maintaining

discipline in a police department.    Rivell v. Civil Serv. Comm'n, 115 N.J.

Super. 64, 72 (App. Div. 1971). "Refusal to obey orders and disrespect cannot

be tolerated. Such conduct adversely affects the morale and efficiency of the

department." Ibid. In Cosme v. E. Newark Twp. Comm., we affirmed the

dismissal of a police officer for infractions that went to the heart of the




                                                                          A-3769-19
                                       18
officer's ability to be trusted to function appropriately in his position . 304 N.J.

Super. 191, 206-07 (App. Div. 1997).

      Generally, "neglect of duty" means the failure to perform an assigned

task or responsibility and act as required by the description of the employee's

job title. Under N.J.A.C. 4A:2-2.3(a)(1), demonstrated lack of competence or

unfitness are grounds for termination. Klusaritz v. Cape May Cnty., 387 N.J.

Super. 305, 316 (App. Div. 2006). Failure to exercise appropriate judgment is

also a basis for removal of an employee in a sensitive position that requires

public trust in that judgment. Herrmann, 192 N.J. at 36-38.

      Kean satisfied its burden of proof. The motion record clearly established

that Perez was guilty of these charges. The ALJ's findings and conclusions

were amply supported by substantial credible evidence in the record and

consonant with applicable law.        In turn, the Commission undertook an

"independent evaluation of the record" and the ALJ's Amended Initial

Decision.   Based on that evaluation, the Commission affirmed the ALJ's

decision to grant Kean's motion for grant summary decision and remove Perez.

      Perez's misconduct was severe, negatively impacted the department,

risked public safety, and was compounded by his untruthfulness during the

internal affairs interview. Removal was not disproportionate to the violations




                                                                             A-3769-19
                                        19
committed or otherwise manifestly unfair. We discern no abuse of discretion

or legal error.

      Perez argues that the case must be remanded so that the record includes

his expert's report.   We disagree.    The expert report did not address the

material facts. It focused entirely of procedural aspects of the internal aff airs

investigation. The material facts were not in dispute. Unassailable evidence

in the record established the nature and severity of Perez's misconduct.

Therefore, summary decision was appropriate.

      Perez's remaining arguments lack sufficient merit to warrant discussion

in a written opinion. R. 2:11-3(e)(1)(E)

      Affirmed.




                                                                           A-3769-19
                                       20